Exhibit 10.17
CARDIAC SCIENCE
EXECUTIVE INCENTIVE PLAN
2010
SECTION 1 — INTRODUCTION
Plan Objectives
The goal of Cardiac Science’s Executive Incentive Plan (the “Plan”) is to
enhance and reinforce the goals of Cardiac Science Corporation (the “Company”)
by providing Participants with additional financial incentives and rewards upon
the attainment of such goals. Final approval of the payment of any awards made
under the Plan is subject to the sole discretion of the Compensation Committee.
This Plan is intended to be a “bonus program” as defined under U.S. Department
of Labor Regulation Section 2510.3-2(c) and shall be construed and administered
in accordance with such intention.
Effective Date
The Plan is effective for the year beginning January 1, 2010 and ending
December 31, 2010 coinciding with the Company’s annual fiscal year and will be
referred to as the “Year” or “Plan Year”.
SECTION 2 — DEFINITIONS
Unless defined elsewhere in the Plan, definitions of terms as used throughout
this Plan document are as follows:

•   “Executive” means an employee who holds a VP level position or higher.

•   “Participant(s)” means an “Executive”, as the case may be, designated and
approved by the Compensation Committee and/or the Chief Executive Officer to
participate in the Plan.

SECTION 3 — PLAN ADMINISTRATION
Administration
The Plan shall be administered by the Chief Executive Officer under the
oversight of and subject to the discretion of the Compensation Committee.
Participation
Participation in the Plan shall be limited to Executives of the Company selected
by the Chief Executive Officer and/or the Compensation Committee. To be or
remain eligible to participate in the Plan, an employee’s performance in the
Plan Year must be at or above the Company’s performance expectations for that
employee. In selecting Participants, the Chief Executive Officer and/or the
Compensation Committee shall consider an employee’s position and potential
impact on the Company’s business results and performance. Any bonus for a
Participant who joins the Plan after the start of the Plan Year will be based on
the Participant’s base salary gross earnings beginning when the Participant
becomes eligible during the Plan Year.
Bonus Awards
Participants’ bonuses are calculated as described in Section 4. Receipt of this
bonus is determined based on a Participant’s target incentive percentage of base
salary gross earnings, his/her performance, and the Company’s achievement of its
Revenue and Operating Cash Flow Targets, as approved by the Board of Directors.
Executive Incentive Plan 2010
CONFIDENTIAL & PROPRIETARY

Page 1 of 4



--------------------------------------------------------------------------------



 



Payment of Incentives
Normal Payment. Annual incentive bonuses do not vest until the day a bonus is
paid to a Participant for a given Plan Year. To receive a bonus under the Plan,
a Participant receiving the bonus must be employed on the day the bonus is paid.
Incentive bonus shall be made in the first pay period after the Company has
filed its Annual Report on Form 10-K with the SEC; provided that such payment
will not be made later than the 15th day of the third calendar month of the
calendar year following the end of the applicable Plan Year. Except as provided
below, no bonus shall be earned by or paid to a Participant whose employment is
terminated for any reason prior to the bonus payment date, whether during the
Plan Year or during the following calendar year prior to the bonus payment date.
Approved Leaves of Absence. If a Participant is on an approved Leave of Absence
(subject to Cardiac Science’s Leave of Absence policy) (a) on the date a Plan
award payment is made that relates to the immediately previous Plan Year and
such Participant was employed during the entire immediately previous Plan Year,
such Participant shall be deemed to be employed on the date of the Plan payment
and shall receive his or her full incentive award as calculated in accordance
with Section 4; or (b) during the Plan Year, such Participant shall receive a
proportionate share of what otherwise would be the Participant’s incentive award
based on his or her eligible base salary earnings (excluding any company paid
short-term disability) during the portion of the Plan Year that he or she was
employed and not on a Leave of Absence, if he or she remains on an approved
Leave of Absence on the payment date, he or she will be deemed to be employed on
the payment date.
Death or Disability. If a Participant has died or become disabled and is no
longer employed (a) on the date a Plan payment is made that relates to the
immediately previous Plan Year and such Participant was actively employed during
the entire immediately previous Plan Year, such Participant shall be deemed to
be employed on the date of the Plan payment and shall receive his or her full
incentive award as calculated in accordance with Section 4; or (b) during the
Plan Year, such Participant shall receive a proportionate share of what
otherwise would be the Participant’s incentive award based on his or her
eligible base salary earnings (excluding any company paid short-term disability)
during the portion of the Plan Year that he or she was employed.
Participant Transfers. If a Participant is transferred to another position
within the Company during the Plan Year, and, as a result of such transfer, is
no longer eligible to participate in the Plan as of the date of his or her
transfer, he or she shall receive a proportionate share of what otherwise would
be the Participant’s incentive award based on his or her eligible base salary
earnings during the portion of the Plan Year that he or she was eligible to
participate in the Plan.
Plan Changes
The Company reserves the right to amend, revoke, or terminate this Plan or any
portion of it, at any time, for any reason whatsoever, with or without cause or
advance notice. Payments may not be made under this Plan at any time if, in the
sole discretion of the Chief Executive Officer or Compensation Committee, the
overall performance of the Company does not warrant the payment of incentive
awards.
Other Conditions
Right of Assignment. No Participant may sell, assign, transfer, discount, or
pledge as collateral for a loan or otherwise anticipate his or her right to any
distribution under the Plan. In the event of a Participant’s death, payment
shall be made to the Participant’s designated beneficiary, or in the absence of
such designation, to the Participant’s estate.
Right of Employment. Nothing in this Agreement alters the “at will” nature of
every Participant’s employment. A Participant or the Company may terminate a
Participant’s employment relationship with the Company for any reason or for no
reason, with or without cause or advance notice.
Executive Incentive Plan 2010
CONFIDENTIAL & PROPRIETARY

Page 2 of 4



--------------------------------------------------------------------------------



 



Withholding for Taxes. The Company shall have the right, and the Participant
consents, to deduct from all payments under this Plan any federal or state taxes
or other payroll withholdings required by law to be withheld with respect to
such payments.
Section 409A. The Company makes no representations or warranties to Participants
with respect to any tax, economic or legal consequences of this Plan or any
payments or other benefits provided hereunder, including without limitation
under Section 409A of the Internal Revenue Code of 1986, as amended, the
regulations issued thereunder and any applicable guidance (together “Code
Section 409A”) and no provision of the Plan shall be interpreted or construed to
transfer any liability for failure to comply with Code Section 409A from a
Participant or any other individual to the Company or any of its affiliates.
Each Participant by accepting payment under the Plan shall be deemed to have
waived any claim against the Company and its affiliates with respect to any such
tax, economic or legal consequences. However, the parties intend that this Plan
and the payments and other benefits provided hereunder be exempt from the
requirements of Code Section 409A to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury
Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan exception
described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To
the extent Code Section 409A is applicable to this Plan (and such payments and
benefits), the parties intend that this Plan (and such payments and benefits)
comply with the deferral, payout and other limitations and restrictions imposed
under Code Section 409A. In addition, if a Participant is a “specified
employee,” within the meaning of Code Section 409A, then to the extent necessary
to avoid subjecting the Participant to the imposition of any additional tax
under Code Section 409A, amounts that would otherwise be payable under this Plan
during the six month period immediately following a Participant’s “separation
from service,” as defined under Code Section 409A, shall not be paid to the
Participant during such period, but shall be accumulated and paid to the
Participant in a lump sum on the first business day after the earlier of the
date that is six months following his or her separation from service or his or
her death. Notwithstanding any other provision of this Plan to the contrary,
this Plan shall be interpreted, operated and administered in a manner consistent
with such intentions. In accordance with the foregoing, the Plan shall be deemed
to be amended, and any deferrals and distributions hereunder shall be deemed to
be modified, to the extent permitted by and necessary to comply with Code
Section 409A and to avoid or mitigate the imposition of additional taxes under
Code Section 409A.
Gender. Any masculine terminology used herein shall also include the feminine,
and the definition of any terms herein in the singular shall also include the
plural.
SECTION 4 — OPERATING RULES
Plan Design
The Compensation Committee, may, at any time in its sole discretion, based on
relevant facts and circumstances, adjust incentive percentages or actual payout
levels to be above or below the established targets.
Bonus. For 2010, bonuses are based on the attainment of Revenue and Operating
Cash Flow Targets. Accordingly, the Company must achieve the targeted thresholds
before any awards will begin to accrue.

                              Revenue   Operating Cash Flow   Personal
Objectives
0% threshold
  Budget - 6%   Budget – 100%     N/A  
Target
  Budget   Budget   Individual
2X threshold
  Budget + 6%   Budget + 100%     N/A  

No revenue/cash flow bonuses shall be paid where targets result in a 0% or below
threshold. Bonus amounts shall also be pro-rated between threshold levels (i.e.
between 0% and target or between target and 2X). Bonus amounts for personal
objectives are not subject to thresholds.
Executive Incentive Plan 2010
CONFIDENTIAL & PROPRIETARY

Page 3 of 4



--------------------------------------------------------------------------------



 



Target Incentives A Participant’s target incentive is a percentage of annual
base salary gross earnings based on his or her position with the Company in
accordance with the chart below.

              CEO   CFO/SVP   VP   Sales VP
100%
  50%   30%   10%

The target incentive is achieved based on weighted performance criteria which
consists of a combination of the Participant’s and the Company’s performance in
the applicable Plan Year as provided in the following chart:

                  Criteria   CEO   CFO/SVP   VP   Sales VP Participant   15%  
15%   25%      0% Company   85%   85%   75%   100%

Individual Performance Objectives = a weighted percentage of total incentive
target.
Individual performance objectives that support the Company’s objectives are
determined by a Participant’s immediate supervisor and should be reviewed and
updated semi-annually by the Participant’s immediate supervisor, or in the case
of the CEO, by the Board or Compensation Committee. Objectives are subject at
all times to the discretion of the immediate supervisor and/or Board of
Directors. This portion of the incentive award is paid annually in accordance
with Section 3.
Company Objectives = a weighted percentage of total incentive target.
Company objectives are based on the achievement of targeted Budgeted Revenue and
Free Cash Flow, and on meeting the corporate objectives agreed upon at the
beginning of the Plan Year. This portion of the incentive award is also paid
annually in accordance with Section 3.
The Compensation Committee, may, at any time in its sole discretion, based on
relevant facts and circumstances, adjust incentive percentages or actual payout
levels to be above or below the established targets.
The Plan is adopted by the Company and is effective January 1, 2010.
CARDIAC SCIENCE CORPORATION

     
By:
   
 
   
 
   
Its:
   
 
   
 
   
Date:
   
 
   

Executive Incentive Plan 2010
CONFIDENTIAL & PROPRIETARY

Page 4 of 4